                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CV-061-FDW-DCK

 UNITED FABRICS INTERNATIONAL, INC.,                      )
                                                          )
                    Plaintiff,                            )
                                                          )
     v.                                                   )     ORDER
                                                          )
 CATO CORPORATION, and DOES 1 - 10,                       )
                                                          )
                    Defendants.                           )
                                                          )

          THIS MATTER IS BEFORE THE COURT on the “Motion For Admission Pro Hac

Vice and Affidavit” (Document No. 31) filed by Patrick B. Horne, concerning Scott Alan

Burroughs on February 26, 2019. Mr. Burroughs seeks to appear as counsel pro hac vice for

Plaintiff. Upon review and consideration of the motion, which was accompanied by submission

of the necessary fee and information, the Court will grant the motion.

          IT IS, THEREFORE, ORDERED that in accordance with Local Rule 83.1, the “Motion

For Admission Pro Hac Vice and Affidavit” (Document No. 31) is GRANTED. Mr. Burroughs

is hereby admitted pro hac vice to represent Plaintiff.

          SO ORDERED.


                                    Signed: February 26, 2019
